Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1, drawn to an organic-inorganic hybrid nanoflower, comprising: a flower-like immobilized enzyme formed by self-assembly of a layered rare earth compound as an inorganic carrier, wherein the layered rare earth compound is Ln2(OH)5NO3-nH2O, wherein Ln is one or more of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb or Y, and n=1.1-2.5; and a biological enzyme as an organic component, wherein the biological enzyme is one or more of a-amylase, horseradish peroxidase, or laccase, classified in C12N 11/14.
II.	Claims 2-10, drawn to a method of preparing the organic-inorganic hybrid nanoflower of claim 1, comprising: mixing a rare earth nitrate aqueous solution with a biological enzyme to obtain a mixed solution, wherein a rare earth ion in a rare earth nitrate is one or more of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Y; adding ammonium nitrate and ammonia water in sequence to the mixed solution, and then aging to obtain an aged solution; centrifuging, washing, and drying the aged , classified in C12N 9/00. 

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Invention II can be used to make another and materially different product by using different enzymes i.e., dehydrogenase or phosphatase.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Telephonic Election
The attorney of record, Todd Vaughn, telephonically elected Group I, Claim 1, without traverse on 07/22/2021.  
Claims 2-10 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Todd Vaughn on 07/22/2021.  Claim 1 is allowed.

Claims 2-10.  	Canceled.

REASONS FOR ALLOWANCE
3(PO4)2·3H2O (see Figure 2), Mn3(PO4)2-IgG (see Figure 5), and the Examiner has found no teaching or suggestion in the prior art directed to an organic-inorganic hybrid nanoflower, comprising: a flower-like immobilized enzyme formed by self-assembly of a layered rare earth compound as an inorganic carrier, wherein the layered rare earth compound is Ln2(OH)5NO3-nH2O, wherein Ln is one or more of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb or Y, and n=1.1-2.5; and a biological enzyme as an organic component, wherein the biological enzyme is one or more of a-amylase, horseradish peroxidase, or laccase.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.

Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656